Citation Nr: 0701078	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-07 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from October 1970 to July 
1974. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from April 2000 and May 2004 rating decisions of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), both denying service connection for the cause of the 
veteran's death.  On the basis of an October 2000 deferral 
request (accompanying a service medical records evidentiary 
request) by the appellant's representative in the course of 
appeal to which no formal response was provided by the RO, 
the appeal is deemed continuous from the initial denial of 
claim in April 2000.  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
September 1999, at the age of 48, as a result of hepatic 
failure due to metastatic hepatoma.  A biopsy pathology 
report in August 1999 confirmed hepatocellular carcinoma.  

2.  The competent and probative evidence of record is in 
approximate balance as to whether the veteran contracted 
hepatitis C in service.  

3.  Hepatitis C caused the hepatocellular carcinoma which 
caused the veteran's death.  

CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that a disability incurred in service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In view of the 
favorable disposition herein, the Board finds that further 
discussion of he VCAA is unnecessary.

II.  Service Connection - Cause of Death

A.  Applicable Law

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

In order for service connection for the cause of the 
veteran's death to be granted in this case, it must be shown 
that a service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.


The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
either singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The service-
connected disability will be considered a contributory cause 
of death when it contributed so substantially or materially 
to death, that it combined to cause death, or aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  The debilitating effects of a 
service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

B.  Facts and Analysis

The veteran's service medical records (SMRs) reflect that, 
from July 1972 to September 1972, he was hospitalized for 
what was first assessed as infectious mononucleosis with 
hepatic involvement.  Upon initial hospital admission a 
mononucleosis spot test was positive.  However, it was noted 
in another July 1972


record that the veteran had been exposed to hepatitis 
approximately six weeks earlier.  A further July 1972 record 
informed that a hepatitis associated antigen test was 
negative.  However, the hospital summary in September 1972, 
apparently based on laboratory and clinical findings, 
assigned a discharge diagnosis of infectious hepatitis.  A 
history of jaundice and lethargy during the hospitalization 
was noted.  

A February 1974 service treatment record noted that the 
veteran had been identified as positive for Phenobarbital by 
urinalysis test repeated over two days in January 1974.  
However, the SMRs do not otherwise indicate drug abuse.  The 
veteran's service separation examination in June 1974 
included no finding of liver disease. 

VA treatment records obtained in 1996 include treatment notes 
from February 1976 to July 1985.  A note accompanying the 
official VA transmittal of those documents informed that the 
veteran had been hospitalized in February 1976 and May 1976, 
but that the summaries of those hospitalizations were 
missing.  A record from a June 1976 VA examination related to 
treatment for left shoulder injury for which the veteran was 
previously hospitalized in February 1976, noted the veteran's 
report that he had jaundice and hepatitis while in service.  

An April 1995 treatment letter from a private physician noted 
that the veteran had a past history of drug abuse, and that 
he was evidencing drug-seeking behavior during current 
treatment.  

In December 1995, as related to his own claim for service 
connection for hepatitis, the veteran noted his history of 
hepatitis in service.  In June 1996 he also submitted 
statements of two fellow soldiers, who recounted the 
veteran's history of hospitalization in 1972 for hepatitis 
and jaundice.  In his own statement in June 1996, the veteran 
informed of VA hospital treatments in 1975, 1976, and 1979,


when he had reported his history of hepatitis and jaundice.  
However, as noted, VA treatment records were sought and some 
of these hospitalization records could not be obtained.  

An August 1999 private medical record of an abdominal CT scan 
noted a clinical history of hepatitis while noting hepatic 
abnormalities.  An August 1999 hepatic tissue pathology 
report assessed hepatocellual carcinoma.  A consultation 
report noted that the veteran had a long-standing history of 
hepatitis, though it also noted that the veteran's chart was 
unavailable and this history was obtained entirely from the 
veteran's wife.  

The death certificate indicates that the veteran died in 
September 1999 of hepatic failure, due to metastatic 
hepatoma.   

An April 2001 VA medical opinion addressing the cause of 
death, noted the in-service diagnosis of infectious 
mononucleosis with liver involvement, but failed to note the 
later service medical diagnosis of infectious hepatitis.  The 
opinion also concluded that a September 1972 negative 
hepatitis-associated antigen test proved that the veteran did 
not have infectious hepatitis in service.  

A July 2001 letter from a private treating physician informed 
that he had treated the veteran since March 1999, and further 
informed that the veteran had known hepatitis C for an 
unknown period of time.  In the letter, the physician opined 
that the liver cancer causative of the veteran's death was 
"undoubtedly" caused by the hepatitis infection.  

In a further letter in June 2004 from the same private 
treating physician, he noted that the VA physician, in the 
above-noted April 2001 opinion, had made an erroneous 
implication based on the negative hepatitis-associated 
antigen test in service in 1972.  The private physician 
explained that there was no blood test for


detecting hepatitis C in 1972.  The private physician further 
opined that it was "quite possible and probable" that the 
veteran in fact had hepatitis C in service, which later 
developed into chronic hepatitis, ultimately causing liver 
cancer and the veteran's death.  

In October 2004 VA obtained a further VA medical opinion 
addressing questions of  service, hepatitis, and the cause of 
death.  This examiner noted that the evidentiary record was 
incomplete, with no terminal hospitalization records and no 
definitive evidence of the veteran having had hepatitis C.  
The examiner drew a strong factual inference (upon which he 
based his medical conclusion): "[t]here is no proof that the 
veteran developed hepatitis C and that hepatitis C was the 
cause of the eventual liver disease."  The VA examiner 
concluded that an opinion of a positive association between 
service and the cause of the veteran's death could not be 
made.  

The claimant's representative helpfully submitted medical 
literature in June 2005.  An article from the National Cancer 
Institute, as reproduced from the webpage 
http://my.webmd.com/content/article/4/1680_51417.htm, 
indicates that hepatocellular carcinoma is relatively 
uncommon in the United States, and that hepatitis B and C 
infections are the most common causes of that cancer.  Other 
literature was provided which describes the typically 
insidious and slow, progressive nature of chronic hepatitis 
C.  

The Board finds that it must discount the validity of the 
April 2001 VA medical opinion, since it is based on the 
erroneous factual premise, as pointed out by the private 
treating physician in his July 2001 letter, that the 
hepatitis specific-antigen test administered in service in 
1972 could detect hepatitis C.  Since such a test was not 
developed for hepatitis C until years later, and indeed 
hepatitis C was not identified as a distinct disease entity 
until years later, the Board must reject the April 2001 VA 
opinion as non-probative.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

Similarly, the medical evidence of record, as detailed above, 
includes diagnoses of infectious hepatitis in service and 
hepatitis C post service.  Based upon these medical findings 
of record, the Board must reject the October 2004 VA 
physician's statement that "[t]here is no proof that the 
veteran developed hepatitis C and that hepatitis C was the 
cause of the eventual liver disease."  As noted, there was 
undeniably some proof, some supportive medical evidence, 
within the record in the claims folder that this VA physician 
purported to have reviewed.  Accordingly, the Board must also 
reject that October 2004 medical opinion as based on an 
inaccurate factual premise. 

The Board finds that the medical record and medical 
literature contained within the claims folder - from the 
diagnosis of infectious hepatitis in service with a negative 
hepatitis associated antigen test (suggesting that the 
veteran then had hepatitis that was neither hepatitis A nor 
hepatitis B), to the history and/or established diagnosis of 
infectious hepatitis and hepatitis C noted in subsequent 
medical treatment records, to the diagnosis of a 
comparatively rare hepatic cancer frequently caused by 
hepatitis C - support the presence of hepatitis C from 
service possibly causative of the hepatic cancer causative of 
the veteran's death.  Thus, the Board finds medical 
evidentiary bases for the private treating physician's 
opinion that hepatitis C developed in service and caused the 
cancer causative of death.  

Based upon this positive medical opinion supported by the 
medical evidence and medical literature of record, and absent 
cognizable medical opinion evidence to the contrary, the 
Board finds that the preponderance of the evidence is not 
against finding that the veteran developed hepatitis C in 
service, which later caused the hepatocellual carcinoma which 
caused his death.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.312.  Thus, without finding error in the previous action 
taken by the RO, the Board will exercise its discretion to 
find that the evidence is in relative equipoise, and will 
conclude that service connection for the cause of the 
veteran's death may be granted. 

ORDER

Service connection for the cause of the veteran's death is 
granted.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


